Exhibit 10.13

AUTODESK, INC.

EXECUTIVE INCENTIVE PLAN

1) Purposes of the Plan. This Autodesk, Inc. Executive Incentive Plan sets forth
the plan for payment of cash bonuses to those executive officers of the Company
designated for participation and is intended to increase stockholder value and
the success of the Company by motivating executives to perform to the best of
their abilities and to achieve the Company’s objectives. The Plan’s goals are to
be achieved by providing such executives with incentive awards based on the
achievement of goals relating to the performance of the Company or one of its
business units or upon the achievement of objectively determinable performance
goals. The Plan is intended to permit the payment of bonuses that may qualify as
performance-based compensation under Code section 162(m).

2) Definitions.

(a) “Annual Revenue” means the Company’s or a business unit’s net sales for the
Fiscal Year, determined in accordance with generally accepted accounting
principles.

(b) “Award” means, with respect to each Participant, the award determined
pursuant to Section 8(a) below for a Performance Period. Each Award is
determined by a Payout Formula for a Performance Period, subject to the
Committee’s authority under Section 8(a) to eliminate or reduce the Award
otherwise payable.

(c) “Base Salary” means, as to any Performance Period, the Participant’s
annualized salary rate on the last day of the Performance Period. Such Base
Salary shall be before both (a) deductions for taxes or benefits, and
(b) deferrals of compensation pursuant to Company-sponsored plans.

(d) “Board” means the Board of Directors of the Company.

(e) “Cash Position” means the Company’s level of cash and cash equivalents.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Committee” means the Compensation Committee of the Board, or a
sub-committee of the Compensation Committee, which shall, with respect to
payments hereunder intended to qualify as performance-based compensation under
Code Section 162(m), consist solely of two or more members of the Board who are
not employees of the Company and who otherwise qualify as “outside directors”
within the meaning of Section 162(m).

(h) “Company” means Autodesk, Inc. or any of its subsidiaries (as such term is
defined in Code Section 424(f)).

(i) “Earnings Per Share” means, as to any Fiscal Year, the Company’s or a
business unit’s Net Income, divided by a weighted average number of common
shares outstanding and dilutive common equivalent shares deemed outstanding,
determined in accordance with generally accepted accounting principles.



--------------------------------------------------------------------------------

(j) “Fiscal Year” means a fiscal year of the Company.

(k) “Maximum Award” means as to any Participant for any Performance Period, $4
million.

(l) “Net Income” means, as to any Fiscal Year, the income after taxes of the
Company for the Fiscal Year determined in accordance with generally accepted
accounting principles.

(m) “Operating Cash Flow” means the Company’s or a business unit’s sum of Net
Income plus depreciation and amortization less capital expenditures plus changes
in working capital comprised of accounts receivable, inventories, other current
assets, trade accounts payable, accrued expenses, product warranty, advance
payments from customers and long-term accrued expenses, determined in accordance
with generally acceptable accounting principles.

(n) “Operating Margins” means the ratio of Operating Income to Annual Revenue.

(o) “Operating Income” means the Company’s or a business unit’s income from
operations determined in accordance with generally accepted accounting
principles.

(p) “Participant” means an eligible executive or key employee of the Company
selected by the Committee, in its sole discretion, to participate in the Plan
for a Performance Period.

(q) “Payout Determination Date” means the date upon which the Committee
determines the amounts payable pursuant to the Target Award and Payout Formula
with respect to any previously completed Performance Period, in accordance with
Section 8(a).

(r) “Payout Formula” means, as to any Performance Period, the formula or payout
matrix established by the Committee pursuant to Section 7 in order to determine
the Awards (if any) to be paid to Participants, which is generally expressed as
a percentage (which may be more than 100%) of the Target Award. The formula or
matrix may differ from Participant to Participant.

(s) “Performance-Based Compensation” means compensation that is intended to
qualify as “performance-based compensation” within the meaning of
Section 162(m).

(t) “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) to be applicable to a Participant with respect
to an Award. As determined by the Committee, the Performance Goals applicable to
an Award may provide for a targeted level or levels of achievement using one or
more of the following measures: (a) Annual Revenue, (b) Cash Position,
(c) Earnings Per Share, (d) Net Income, (e) Operating Cash Flow, (f) Operating
Margins, (g) Operating Income, (h) Return on Assets, (i) Return on Equity,
(j) Return on Sales and (k) Total Stockholder Return, or such similar
objectively determinable financial or other measures as may be adopted by the
Committee. The Performance Goals may be based on

 

2



--------------------------------------------------------------------------------

absolute target numbers or growth in one or more such categories compared to a
prior period. The measures which constitute the Performance Goals may, at the
discretion of the Committee, be based on Pro Forma numbers and may, as the
Committee specifies, either include or exclude the effect of payment of the
bonuses under this Plan and any other bonus plans of the Company. The
Performance Goals may differ from Participant to Participant and from Award to
Award. In establishing a Performance Goal on the Target Determination Date, the
Committee may provide that the attainment of the Performance Goal shall be
measured by appropriately adjusting the evaluation of Performance Goal
performance to exclude (i) any extraordinary non-recurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial conditions and results of operations appearing in the
Company’s annual report to stockholders for the applicable year, or (ii) the
effect of any changes in accounting principles affecting the Company’s or a
business unit’s reported results.

(u) “Performance Period” means any Fiscal Year or such other period as
determined by the Committee in its sole discretion.

(v) “Plan” means this Autodesk, Inc. Executive Incentive Plan.

(w) “Plan Year” means the Company’s fiscal year.

(x) “Pro Forma” means calculation of a Performance Goal in a manner that
excludes extraordinary or one-time expenses or credits, such as restructuring
expenses, extraordinary tax events, expenses or credits related to stock options
and/or other equity compensation or the like, instead of conforming to generally
accepted accounting principles.

(y) “Return on Assets” means the percentage equal to the Company’s or a business
unit’s Operating Income before incentive compensation, divided by average net
Company or business unit, as applicable, assets, determined in accordance with
generally accepted accounting principles.

(z) “Return on Equity” means the percentage equal to the Company’s Net Income
divided by average stockholder’s equity, determined in accordance with generally
accepted accounting principles.

(aa) “Return on Sales” means the percentage equal to the Company’s or a business
unit’s Operating Income before incentive compensation, divided by the Company’s
or the business unit’s, as applicable, revenue, determined in accordance with
generally accepted accounting principles.

(bb) “Section 162(m)”means Section 162(m) of the Code, or any successor to
Section 162(m), as that Section may be interpreted from time to time by the
Internal Revenue Service, whether by regulation, notice or otherwise.

(cc) “Target Award” means the target award payable under the Plan to a
Participant for the Performance Period, expressed as a percentage of his or her
Base Salary or a specific dollar amount, as determined by the Committee in
accordance with Section 6.

 

3



--------------------------------------------------------------------------------

(dd) “Target Determination Cutoff Date” means the latest possible date that will
not jeopardize a Target Award’s qualification as Performance-Based Compensation.

(ee) “Target Determination Date” means the date upon which the Committee sets
the Target Award and Payout Formula with respect to any Performance Period, in
accordance with Section 7.

(ff) “Total Stockholder Return” means the total return (change in share price
plus reinvestment of any dividends) of a share of the Company’s common stock.

3) Plan Administration.

(a) The Committee shall be responsible for the general administration and
interpretation of the Plan and for carrying out its provisions. Subject to the
requirements for qualifying compensation as Performance-Based Compensation, the
Committee may delegate specific administrative tasks to Company employees or
others as appropriate for proper administration of the Plan. Subject to the
limitations on Committee discretion imposed under Section 162(m), the Committee
shall have such powers as may be necessary to discharge its duties hereunder,
including, but not by way of limitation, the following powers and duties, but
subject to the terms of the Plan:

i) discretionary authority to adopt Target Awards and Payout Formulae under this
Plan for a given Performance Period on or prior to the Target Determination
Cutoff Date;

ii) discretionary authority to construe and interpret the terms of the Plan, and
to determine eligibility, Awards and the amount, manner and time of payment of
any Awards hereunder;

iii) to prescribe forms and procedures for purposes of Plan participation and
distribution of Awards; and

(iv ) to adopt rules, regulations and bylaws and to take such actions as it
deems necessary or desirable for the proper administration of the Plan.

(b) Any rule or decision by the Committee that is not inconsistent with the
provisions of the Plan shall be conclusive and binding on all persons, and shall
be given the maximum deference permitted by law.

4) Eligibility. The employees eligible to participate in the Plan for a given
Performance Period shall be determined by the Committee, and are generally
expected to include executive officers of the Company who are subject to
Section 16 of the Securities and Exchange Act of 1934 and any other key
employees who are specifically designated by the Committee for participation in
the Plan in its sole discretion. Executives who earn sales commissions are
generally not included in the Plan. Unless specifically excepted, a Participant
must be actively employed on the last day of the Performance Period to be
eligible to receive a payment hereunder. No person shall be automatically
entitled to participate in the Plan.

 

4



--------------------------------------------------------------------------------

5) Performance Goal Determination. On the Target Determination Date, the
Committee, in its sole discretion, shall establish the Performance Goals for
each Participant for the Performance Period. Such Performance Goals shall be set
forth in writing on or prior to the Target Determination Cutoff Date.

6) Target Award Determination. On the Target Determination Date, the Committee,
in its sole discretion, shall establish a Target Award for each Participant.
Each Participant’s Target Award shall be determined by the Committee in its sole
discretion, and each Target Award shall be set forth in writing on or prior to
the Target Determination Cutoff Date.

7) Determination of Payout Formula. On the Target Determination Date, the
Committee, in its sole discretion, shall establish a Payout Formula for purposes
of determining the Award (if any) payable to each Participant. Each Payout
Formula (a) shall be set forth in writing on or prior to the Target
Determination Cutoff Date, (b) shall provide for the payment of a Participant’s
Award if the Performance Goals for the Performance Period are achieved, and
(c) may provide for an Award payment greater than or less than the Participant’s
Target Award, depending upon the extent to which the Performance Goals are
achieved. Notwithstanding the preceding, in no event shall a Participant’s Award
for any Performance Period exceed the Maximum Award.

8) Payout Determination; Award Payment.

(a) Payout Determination and Certification. On the Payout Determination Date,
the Committee shall certify in writing (which may be by approval of the minutes
in which the certification was made) the extent to which the Performance Goals
applicable to each Participant for the Performance Period were achieved or
exceeded. The Award for each Participant shall be determined by applying the
Payout Formula to the level of actual performance that has been certified by the
Committee. Notwithstanding any contrary provision of the Plan, the Committee, in
its sole discretion, may eliminate or reduce the Award payable to any
Participant below that which otherwise would be payable under the Payout
Formula.

(b) Right to Receive Payment. Each Award under the Plan shall be paid solely
from the general assets of the Company. Nothing in this Plan shall be construed
to create a trust or to establish or evidence any Participant’s claim of any
right to payment of an Award other than as an unsecured general creditor with
respect to any payment to which he or she may be entitled.

(c) Form of Distributions. The Company shall distribute all Awards to the
Participant in cash.

(d) Timing of Distributions. Subject to Section 8(e) below, the Company shall
distribute amounts payable to Participants as soon as is practicable following
the determination and written certification of the Award for a Performance
Period, but in no event later than 2 1/2 months after the end of the applicable
Performance Period.

(e) Deferral. The Committee may defer payment of Awards, or any portion thereof,
to Participants as the Committee, in its discretion, determines to be necessary
or desirable to preserve the deductibility of such amounts under Section 162(m).
In addition, the Committee, in

 

5



--------------------------------------------------------------------------------

its sole discretion, may permit a Participant to defer receipt of the payment of
cash that would otherwise be delivered to a Participant under the Plan. Any such
deferral elections shall be subject to such rules and procedures as shall be
determined by the Committee in its sole discretion.

9) Term of Plan. The Plan shall first apply to the Company’s fiscal year 2006
Plan Year. The Plan shall terminate with respect to the fiscal 2006 Plan Year
and all subsequent Plan Years unless it is approved at the 2005 annual meeting
of the Company’s stockholders. Once approved by the Company’s stockholders, the
Plan shall continue until terminated under Section 10 of the Plan.

10) Amendment and Termination of the Plan. The Committee may amend, modify,
suspend or terminate the Plan, in whole or in part, at any time, including
adopting amendments deemed necessary or desirable to correct any defect or to
supply omitted data or to reconcile any inconsistency in the Plan or in any
Award granted hereunder; provided, however, that no amendment, alteration,
suspension or discontinuation shall be made which would (i) impair any payments
to Participants made prior to such amendment, modification, suspension or
termination, unless the Committee has made a determination that such amendment
or modification is in the best interests of all persons to whom Awards have
theretofore been granted; provided further, however, that in no event may such
an amendment or modification result in an increase in the amount of compensation
payable pursuant to such Award or (ii) cause compensation that is, or may
become, payable hereunder to fail to qualify as Performance-Based Compensation.
To the extent necessary or advisable under applicable law, including
Section 162(m), Plan amendments shall be subject to stockholder approval. At no
time before the actual distribution of funds to Participants under the Plan
shall any Participant accrue any vested interest or right whatsoever under the
Plan except as otherwise stated in this Plan.

11) Withholding. Distributions pursuant to this Plan shall be subject to all
applicable federal and state tax and withholding requirements.

12) At-Will Employment. No statement in this Plan should be construed to grant
any employee an employment contract of fixed duration or any other contractual
rights, nor should this Plan be interpreted as creating an implied or an
expressed contract of employment or any other contractual rights between the
Company and its employees. The employment relationship between the Company and
its employees is terminable at-will. This means that an employee of the Company
may terminate the employment relationship at any time and for any reason or no
reason.

13) Successors. All obligations of the Company under the Plan, with respect to
awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

14) Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to

 

6



--------------------------------------------------------------------------------

act under the Plan or any award, and (b) from any and all amounts paid by him or
her in settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such claim, action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.

15) Nonassignment. The rights of a Participant under this Plan shall not be
assignable or transferable by the Participant except by will or the laws of
intestacy.

16) Governing Law. The Plan shall be governed by the laws of the State of
California.

 

7